DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 26, 2020, November 25, 2020, December 17, 2020, and June 17, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 10, 11, 13-15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gareau et al, U.S. Patent Application Publication No. 20180375800 A1 (hereinafter Gareau).

Regarding Claim 1, Gareau discloses a method for sending a clock synchronization packet (e.g., ¶ [0006] [0034], synchronization message between the node and the adjacent node via FlexE overhead in the FlexE shim; FIG. 17; ¶ [0133], Precision Time Protocol (PTP) in FlexE), comprising:
generating, by a sending apparatus (e.g., FIG. 2A, FlexE mux; FIG. 3, receiving FlexE shim 16; FIG. 18, node A), indication information (e.g., ¶ [0054] [0074], 4-byte alignment of start-of-packet for a PHY which uses the clause-49 PCS; ¶ [0057] [0067], calendar indication in the overhead, regarding slot assignment (including the first slot location)) and a plurality of data blocks (e.g., FIG. 2A; ¶ [0040], stream of 64b/66b encoded blocks from each client encoded per IEEE Std 802.3-2015 Table 82-4 which has been rate-matched to other clients of the same FlexE shim 16), wherein the plurality of data blocks are obtained by encoding a first clock synchronization packet (e.g., ¶ [0074], for a packet, align start of packet to an 8-byte boundary, encoding according to the 66b block format of FIG. 82-4 in IEEE Std 802.3-2015 from the received format which uses the blocks according to FIG. 49-7 in IEEE Std 802.3-2015 (the starting block of this synchronization message contains timestamp, indicating frame boundary between FlexE frames as a point of reference (e.g., FIG. 20; ¶ [0006] [0034] [0133] [0139])), the indication information is used to indicate a first data block (e.g., ¶ [0082], sync header; e.g., ¶ [0054] [0074], 4-byte alignment of start-of-packet for a PHY which uses the clause-49 PCS; ¶ [0057] [0067], calendar indication in the overhead, regarding slot assignment (including the first slot location); FIG. 10; ¶ [0081] [0082], known position of the encoded FlexE overhead block within the length of data blocks, recognized as a sync header by the receiving end), and the first data block is a data block used for timestamp sampling in the plurality of data blocks (e.g., FIG. 20; ¶ [0006] [0034] [0133] [0139], timestamp in synchronization message indicates frame boundary between FlexE frames as a point of reference);
determining, by the sending apparatus, according to the indication information, a moment (time reference point (e.g., ¶ [0134] [0139] and FIG. 20) as part of time transfer process (e.g., FIGS. 18, 22)) at which the first data block arrives (e.g., ¶ [0136] [0138], timestamp calculation for TD-A (departure time in a transmit direction at the first node) in PTP (synchronization) message inserted into frame at frame boundary associated with FlexE frame TDM structure (e.g., ¶ [0139] [0140])) at a medium dependent interface (MDI) of the sending apparatus (e.g., ¶ [0135], time reference point is with respect to the PMD/PHY (i.e., physical medium dependent) interface of the transmitting device (i.e., timestamp, within FlexE overhead, is encoded and inserted on the PHY (e.g., FIG. 22; ¶ [0140])), and generating a sending timestamp (e.g., ¶ [0136] [0138], timestamp calculation for TD-A (departure time in a transmit direction at the first node)), wherein the sending timestamp is used to record a sending moment of the first clock synchronization packet (e.g., FIG. 18, 22; ¶ [0136] [0138], TD-A (departure time in a transmit direction at the first node));
generating, by the sending apparatus, a second clock synchronization packet (e.g., FIG. 17; ¶ [0133], insert PTP message (with timestamp) in the FlexE frame header and use the FlexE TDM frame structure boundaries as a point of reference for timestamps (i.e., Examiner interprets that the FlexE TDM frame may be another among multiple FlexE TDM frames) carrying the sending timestamp (e.g., ¶ [0134], The time reference point is post adaptation/mapping processing in the transmit (TX) direction, inserted into FlexE frame overhead (e.g., ¶ [0136] [0138] [0140]) on each PHY as part of a pattern or boundary, at start of each FlexE frame (e.g., ¶ [0006]), coded and aligned to the boundary (e.g., ¶ [0074])); and 
sending, by the sending apparatus, the second clock synchronization packet (e.g., ¶ [0138], transmitting node sends FlexE message with timestamp information (for synchronization) in frame overhead).

Regarding Claim 2, Gareau discloses all the limitations of the method according to claim 1.
Gareau discloses wherein the first data block is a data block comprising a start-of-frame delimiter (SFD) of the first clock synchronization packet in the plurality of data blocks (e.g., ¶ [0082], sync header; e.g., ¶ [0054] [0074], 4-byte alignment of start-of-packet for a PHY which uses the clause-49 PCS).

Regarding Claim 4, Gareau discloses a method for receiving a clock synchronization packet (e.g., ¶ [0006] [0034], synchronization message between the node and the adjacent node via FlexE overhead in the FlexE shim; FIG. 17; ¶ [0133], Precision Time Protocol (PTP) in FlexE), comprising: 
receiving, by a receiving apparatus (e.g., FIG. 2B, FlexE demux; FIG. 3, receiving FlexE shim 16; FIG. 18, node B), a plurality of data blocks (e.g., FIG. 2B; ¶ [0040] [0042], received stream of 64b/66b encoded blocks encoded per IEEE Std 802.3-2015 Table 82-4 which has been rate-matched to other clients of the same FlexE shim 16), wherein the plurality of data blocks are data blocks generated by encoding a clock synchronization packet (e.g., ¶ [0074], for a packet, align start of packet to an 8-byte boundary, encoding according to the 66b block format of FIG. 82-4 in IEEE Std 802.3-2015 from the received format which uses the blocks according to FIG. 49-7 in IEEE Std 802.3-2015); 
generating, by the receiving apparatus, a plurality of receipt timestamps (e.g., ¶ [0136] [0140], timestamp calculation for TA-B (arrival time in a receive direction at the second node)), wherein the plurality of receipt timestamps are used to record receiving moments of the plurality of data blocks (e.g., FIG. 2B; ¶ [0040]-[0042], received stream of blocks from multiple PHY, with FlexE overhead recovered from each PHY (the overhead contains synchronization message with timestamp, indicating frame boundary between FlexE frames as a point of reference (e.g., FIG. 20; ¶ [0006] [0034] [0133] [0139]), i.e., multiple frames, with multiple frame boundaries containing timestamp for reception)); 
decoding, by the receiving apparatus, the plurality of data blocks (e.g., FIG. 22; ¶ [0136] [0140], detect, decode the received FlexE frame and timestamp (TA-B (arrival time in a receive direction at the second node), i.e., detect timestamp point of reference in FlexE overhead including one of a boundary, a toggling bit or pattern, and a specific bit pattern, and sampling time based on detecting the timestamp point of reference, wherein the FlexE overhead is encoded as a 66b block and inserted on each PHY), and reconstructing the clock synchronization packet (decode timestamp point of reference in FlexE overhead, wherein the FlexE overhead is encoded as a 66b block and inserted on each PHY (e.g., FIG. 22; ¶ [0140])); and 
writing, by the receiving apparatus, a receipt timestamp of a first data block into the clock synchronization packet (e.g., ¶ [0136] [0140], timestamp determination for TA-B (arrival time in a receive direction at the second node)), wherein the first data block is a data block corresponding to preset information in the clock synchronization packet (e.g., ¶ [0082], sync header; e.g., ¶ [0054] [0074], 4-byte alignment of start-of-packet for a PHY which uses the clause-49 PCS; ¶ [0057] [0067], calendar indication in the overhead, regarding slot assignment (including the first slot location); FIG. 10; ¶ [0081] [0082], known position of the encoded FlexE overhead block within the length of data blocks, recognized as a sync header by the receiving end).

Regarding Claim 5, Gareau discloses all the limitations of the method according to claim 4.
Gareau discloses wherein the preset information is a start-of-frame delimiter SFD of the clock synchronization packet (e.g., ¶ [0082], sync header; e.g., ¶ [0054] [0074], 4-byte alignment of start-of-packet for a PHY which uses the clause-49 PCS).
Regarding Claim 6, Gareau discloses all the limitations of the method according to claim 4.
Gareau discloses wherein a quantity of the plurality of receipt timestamps is less than a quantity of the plurality of data blocks (e.g., FIG. 7; ¶ [0059], data bocks with inserted FlexE overhead (including the timestamp information (e.g., ¶ [0136])) among the total stream of encoded blocks), and before the writing, by the receiving apparatus, a receipt timestamp of a first data block into the clock synchronization packet (e.g., FIG. 22; ¶ [0136] [0140], detect, decode the received FlexE frame and timestamp (TA-B (arrival time in a receive direction at the second node)), the method further comprises:
recording, by the receiving apparatus, a quantity of bits separated between each of the plurality of data blocks and a reference data block (FlexE demux knows the spacing (number of blocks) and sequence between each block with overhead information (e.g., ¶ [0060] [0069])), wherein the reference data block is a data block whose receiving moment is recorded in the plurality of data blocks (e.g., FIG. 22; ¶ [0136] [0140], detect, decode the received FlexE frame and timestamp (TA-B (arrival time in a receive direction at the second node)); and 
determining, by the receiving apparatus, the receipt timestamp of the first data block based on a correspondence between a time and a quantity of bits (e.g., FIG. 22; ¶ [0140], detect a timestamp point of reference in FlexE overhead including one of a boundary, and a specific bit pattern (i.e., implying a quantity of bits in the pattern), and sampling time based on detecting the timestamp point of reference, wherein the FlexE overhead is encoded as a 66b block and inserted on each PHY of a FlexE group (step 202); communicating samples of the time between the first node and the second node in the FlexE overhead), a quantity of bits separated between the first data block and the reference data block (determine the starting block, to be aligned to an 8-byte boundary (e.g., ¶ [0074]), with respect to other blocks, decoding what had been encoded according to the 66b block format of FIG. 82-4 in IEEE Std 802.3-2015 from the received format which uses the blocks according to FIG. 49-7 in IEEE Std 802.3-2015; ¶ [0042], 66b blocks are extracted from the master calendar positions assigned to each FlexE client in a known order of assigned resources, known slot length, timing, and assigned positions on each PHY (e.g., ¶ [0057] [0058] [0060]), i.e., Examiner interprets the disclosures as the demultiplexing as considering a quantity of slots, bit rate and slot lengths to derive the number of bits between reference points), and a receipt timestamp of the reference data block (e.g., ¶ [0140], determine timestamp point of reference).

Regarding Claim 7, Gareau discloses all the limitations of the method according to claim 4.
Gareau discloses wherein a moment corresponding to any one of the plurality of receipt timestamps is a moment at which a first bit is received in one receive period (e.g., ¶ [0136] [0140], timestamp determination for TA-B (arrival time in a receive direction at the second node) when the first data block is received by the receiving node (when the information is received, this is the receiving period), the data block having been aligned to frame boundary, i.e., the start of packet (e.g., ¶ [0074])).

Regarding Claim 10, Gareau discloses an apparatus for sending a clock synchronization packet (e.g., FIG. 2A, FlexE mux; FIG. 3, receiving FlexE shim 16; FIG. 18, node A; ¶ [0142], node utilizing Flexible Ethernet (FlexE) and configured to determine time transfer to a second node), comprising: a memory (e.g., ¶ [0142], memory), configured to store computer readable instructions (e.g., ¶ [0142], instructions executable by a processor); and a processor (e.g., ¶ [0142], processor), configured to execute the computer readable instructions to cause the apparatus to perform operations that are functionally similar to those performed by the sending apparatus in the method of claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 10.  

Regarding Claim 11, Gareau discloses all the limitations of the apparatus according to claim 10.
The functional limitations of Claim 11 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 11.  
	
Regarding Claim 13, Gareau discloses an apparatus for receiving a clock synchronization packet (e.g., FIG. 2B, FlexE demux; FIG. 3, receiving FlexE shim 16; FIG. 18, node B; ¶ [0142], node utilizing Flexible Ethernet (FlexE)), comprising: a memory (e.g., ¶ [0142], memory), configured to store computer readable instructions (e.g., ¶ [0142], instructions executable by a processor); and a processor (e.g., ¶ [0142], processor), configured to execute the computer readable instructions to cause the apparatus to perform operations that are functionally similar to those performed by the receiving apparatus in the method of claim 4.  Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 13.  

Regarding Claim 14, Gareau discloses all the limitations of the apparatus according to claim 13.
The functional limitations of Claim 14 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 14.  

Regarding Claim 15, Gareau discloses all the limitations of the apparatus according to claim 13.
The functional limitations of Claim 15 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 15.  

Regarding Claim 16, Gareau discloses all the limitations of the apparatus according to claim 13.
The functional limitations of Claim 16 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 16.

Allowable Subject Matter
Claims 3, 8, 9, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, dependent from claim 1, Claim 9, dependent from claim 4, Claim 12, dependent from claim 10, and Claim 18, dependent from claim 13, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the second clock packet is carried in a client payload of flexible ethernet FlexE.  Prior art of record discloses clock packet in an overhead of FlexE packet (as seen in Gareau, above), but not the payload.
Regarding Claim 8, dependent form claim 7, and Claim 17, dependent from claim 16, the prior art of record fails to disclose individually or in combination or render obvious the limitations X is a value of a smaller bit width in a bus bit width and a buffer bit width of the receiving apparatus, and the buffer bit width is a buffer bit width of a serial-parallel conversion port of the receiving apparatus.  Prior art of record discloses a bus bit width for the received information, as may be seen in Yang et al, U.S. Patent Application Publication No. 20140269778 A1 (e.g., ¶ [0057]) and Bordogna et al, U.S. Patent Application Publication No. 20210203428 A1 (e.g., ¶ [0026] [0046]), but not a shorter width with respect to a particular bus or buffer. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471